Citation Nr: 0308429	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  98-01 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Albany, New 
York 


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical care from October 16 - 20, 1995, and November 
13 - 17, 1995.  


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran, who had active service from October 1967 to May 
1970, died in June 1996.  For purposes of this appeal, it is 
assumed that the appellant, the veteran's sister, is a 
representative of the veteran's estate.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Albany, New York, 
that denied reimbursement for medical care provided by Mary 
Imogene Bassett Hospital from October 16 - 20, 1995, and 
November 13 - 17, 1995. 


FINDINGS OF FACT

1.  In June 1995, the RO granted service connection for non-
Hodgkin's lymphoma.  

2.  The veteran incurred private medical expenses from 
October 16 - 20, 1995, and from November 13 - 17, 1995.  

3.  The veteran did not have prior authorization from VA for 
the private medical services received from October 16 through 
20, 1995 and from November 13 through 17, 1995.  

4.  The probative evidence does not establish that VA or 
other Federal facilities were not feasibly available at the 
times of the veteran's treatment, or that the treatment 
sought was emergent.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of 
medical care from October 16 - 20, 1995, and November 13 - 
17, 1995 incurred at a non-VA facility have not been met.  38 
U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. § 17.120 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development or notice is necessary as to this issue.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Specifically, the 
Board notes that the appellant has been informed via letters, 
a statement of the case and subsequent supplemental 
statements of the case of the evidence necessary to 
substantiate her claim and the law considered in adjudicating 
it.  The RO has secured medical records and opinions have 
been obtained.  In addition, in June 2002 and November 2002, 
the Board contacted the appellant and notified her of the 
evidence needed to establish entitlement to the benefit 
sought, and specifically requested that she supply copies of 
treatment records.  She was advised of what she should do, 
what the Board needed and what the Board had done.  In March 
2003, the Board advised the appellant of the new evidence it 
had obtained, as well as what the appellant needed to know 
and to do.  Under these circumstances, any requirement of the 
VCAA appears met.  

The record in this case shows that in June 1995, the veteran 
established service connection for non-Hodgkin's lymphoma, 
and that a 100 percent disability evaluation was assigned for 
this illness effective from March 1995.  The veteran died 
from this disease in June 1996, and service connection for 
the cause of his death was established by an October 1996 
rating action.  This appeal concerns the attempt by the 
appellant to obtain reimbursement for the cost of certain 
private medical care provided to the veteran in October and 
November 1995.  

The veteran apparently was first diagnosed to have this 
illness and to receive treatment for it at a private medical 
facility (Bassett Healthcare) in early 1995.  In April 1995, 
the veteran apparently had his treatment transferred to a VA 
facility, and by the following month, his illness had gone 
into remission.  VA records dated in June 1995 continue to 
show the illness in remission, and that the veteran was given 
an appointment to return in 3 months.  Consistent with that 
appointment, the evidence shows that the veteran returned to 
this VA facility on September 15, 1995, at which time he 
reported no fever, chills or night sweats, and that his 
weight was back to normal.  He also reported that his energy 
level had improved although it was not back to baseline.  At 
the conclusion of this visit, the veteran was scheduled to 
return to the VA clinic in early November 1995.  

Thereafter, the record shows the veteran next sought medical 
care on October 2, 1995, when he was seen at the VA clinic 
with a complaint of feeling "anemic" for a month and a 
half, but worse since his September 15th appointment.  He 
complained of a left sided ache, and a loss of appetite, but 
no fever or chills.  Some "labs" were ordered and it was 
noted that the veteran was instructed to keep his "CT" 
appointment.  (It was not made clear when this appointment 
was scheduled, although it is suggested in a subsequent 
record that it was for mid-October.)  It was also noted that 
this appointment would be moved up depending on the "lab" 
results or if the veteran felt he could not wait.  

Two days later, October 4, 1995, the veteran presented 
himself to the private medical facility at which he first 
received his diagnosis and treatment.  At that time, he 
complained of feeling tired for the past 6 weeks, with 
decreased stamina and a mild cough.  The veteran also 
reported mild light -headedness, left flank discomfort and 
weight loss.  These complaints were considered suggestive of 
a recurrence of the veteran's illness and a CT scan was 
ordered.  This scan was then conducted on October 6, 1995, 
and it revealed findings consistent with a "rather 
sizeable" recurrent lymphoma.  

With the recurrence of the veteran's illness, it was 
apparently clear to the private physician reviewing this 
information that the treatment of choice would now included a 
bone marrow transplant.  As events unfolded, this transplant 
was subsequently accomplished at the VA Medical Center in San 
Antonio, Texas in December 1995, but it apparently was 
necessary to precede this procedure with cycles of 
chemotherapy.  It is the hospitalizations during which these 
cycles of chemotherapy were subsequently administered that 
this appeal for reimbursement arose.  

In any event, in anticipation of this transplant, the private 
physician treating the veteran in October 1995, wrote in 
notes dated October 6, 1995 that he spoke with various VA 
medical personnel regarding what appeared to be the 
administrative mechanics of having the veteran undergo the 
transplant through VA.  This physician also recorded that he 
was advised that the veteran should be started on the 
"salvage therapy" (an apparent reference to the 
chemotherapy required to precede the transplant) "whenever 
that is convenient."  

The record then shows that on October 12, 1995,  a biopsy was 
performed at this private facility.  This again confirmed the 
recurrence of the veteran's illness.  A VA medical record 
dated the following day, October 13, 1995, reflects that the 
veteran called to cancel an appointment with the VA oncology 
clinic.  This VA record also includes the comments that the 
veteran would - "need follow-up in Cooperstown, then bone 
marrow.  No appt. needed at present."  Three days after this 
entry, the veteran was admitted to the private hospital at 
issue where he underwent 4 days of chemotherapy, from October 
16-20, 1995.  This hospitalization is the first period of 
treatment for which the appellant seeks reimbursement.  

The evidence then shows that the veteran had a follow-up to 
this chemotherapy at this private hospital on November 6, 
1995.  Apparently, this was originally intended to be the 
date for the commencement of the second cycle of chemotherapy 
leading up to the bone marrow transplant.  It was noted in 
this record, however, that there was an apparent bureaucratic 
delay within VA for the approval of the planned transplant, 
such that the second cycle of chemotherapy was delayed a 
week.  It was subsequently accomplished during an admission 
from November 13-17, 1995.  This is the second 
hospitalization for which the appellant seeks re-imbursement.  
As mentioned above, the veteran underwent the bone marrow 
transplant at a VA facility the following month, but 
unfortunately, he passed away the following year, in June 
1996.  

Other pertinent evidence includes an October 1997 letter from 
one of the private physicians who treated the veteran during 
the time in question.  In this letter, this physician relates 
that he felt that it was imperative that the veteran have a 
CT scan, which was done on October 6, 1995, which confirmed 
the recurrence of the malignancy, and which was likewise 
confirmed following the October 12th biopsy.  The physician 
recounted that the veteran was admitted on October 16, 1995 
for initiation of chemotherapy following discussions with a 
VA physician in San Antonio who had agreed to accept the 
veteran into a marrow transplantation program in an effort to 
achieve a cure of his recurrent cancer.  It was reiterated 
that in early October, it was not considered appropriate to 
delay obtaining a CT scan and that the physician then 
proceeded to expeditiously move the veteran along to a 
transplant group.  

In April 2000, the appellant testified at a personal hearing.  
There, she testified that the veteran knew on October 2, 1995 
that he had a recurrence and that he sought help from VA mid-
month, between his scheduled appointments.  She said that at 
that time he saw a physician's assistant who drew blood and 
told him his lab work was normal.  He was told to wait until 
his next appointment for the scans.  She stated that the 
veteran was not going to wait two weeks, and so he sought 
treatment at the Bassett Hospital in Cooperstown, New York.  
She argued that the situation was emergent since the veteran 
knew he was not well, had lost 14 pounds, and had other 
symptoms.  

In August 2001, a VA physician reviewed the record and 
rendered an opinion on the issues under consideration.  In 
pertinent part, this reads as follows:  

The claim for benefits may conceivably involve two 
points, which should be addressed:

1.  Was the medical treatment emergent in nature?

2.  Were VA facilities capable of performing the 
necessary service available?  


A [review] of the medical records indicates that 
the services rendered were not emergent and that VA 
facilities capable of performing the necessary 
treatments were available.  An explanation of this 
decision is appropriate.

Much was said about the definition and nature of an 
emergent treatment during the hearing held in 
Minneapolis on 04/18/00.  A letter from Dr. Patrick 
N. Dwyer dated 10/08/97, which suggests that the 
treatments were emergent; however, a clinic visit 
to Syracuse VAMC on 09/15/95, would suggest 
otherwise.  I quote this note: "Now no fever, 
chills or night sweats.  Weight back to normal and 
stable.  Energy level improved but not back to 
baseline." In a note written by Dr. Dwyer on 
10/06/95, [the veteran] reported that "he has been 
feeling tired for the past six weeks with decreased 
stamina and mild cough." He described the patient 
as "well-appearing man with a right shoulder mass, 
felt to be a ruptured muscle." A note from the 
Hematology Oncology Clinic at Syracuse dated 
10/03/95 indicated the following "Called to cancel 
appointment.  Will need follow-up in Cooperstown, 
then bone marrow.  No appointment needed at 
present." From these pieces of information, we 
conclude that although [the veteran's] condition 
had changed and was in need of urgent evaluation 
and treatment, his condition was by no means 
emergent. 

Addressing the second question, "were VA 
facilities available", it should be noted that the 
veteran initially was diagnosed with his lymphoma 
at the Mary Imogene Bassett Hospital in Cooperstown 
in February 1995; however, he received his CHOP 
therapy in the Hematology Oncology Clinic at the 
Syracuse VA Hospital.  No bills for treatment 
rendered during the diagnostic period at the Mary 
Imogene Bassett Hospital were received for payment 
at the Stratton VA Medical Center.  It would seem 
therefore, that the process of diagnosis in the 
private sector and treatment in the VA was 
understood by the veteran and worked well during 
the early course of the veteran's illness.  I 
cannot speak for the Syracuse VA Hospital in terms 
of availability of the second course of 
chemotherapy, that is ESHAP, but I can state that 
such treatment would have been available at the 
Stratton VA Medical Center, [located in Albany, NY] 
had the patient been so referred.  It should be 
noted that the Stratton VA Medical Center was first 
apprized of this case when we received a bill for 
services rendered on the dates previously mentioned 
in May of 1996.  Finally, there is nothing in the 
medical record to indicate formal or informal 
authorization for the treatment of this veteran in 
the private sector at VA expense. The denial this 
claim has therefore been sustained.

Initially, the Board notes that there is no indication, nor 
does the appellant contend, that the veteran obtained VA 
authorization prior to receiving the medical services for 
which she is now seeking payment or reimbursement. 38 
U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54 
(2002).  Thus, the issue on appeal must be decided in light 
of the requirements for reimbursement or payment for medical 
expenses incurred without prior authorization from VA. 38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

Under those criteria, VA may reimburse veterans entitled to 
hospital care or medical services for the reasonable value of 
such services that are provided by a non-VA facility if:

(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; and

(2) such care or services were rendered to a veteran in need 
thereof for an adjudicated service-connected disability; and

(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  All three statutory 
requirements must be met before reimbursement can be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); 
Malone v. Gober, 10 Vet. App. 539, 547 (1997).  

Here, the Board notes that the Veterans Millennium Health 
Care and Benefits Act also provides general authority for the 
reimbursement of non-VA emergency treatment.  See 38 U.S.C.A. 
§ 1725 (West 2002); Pub. L. 106-117, Title I, Subtitle B, § 
111, 113 Stat. 1556 (1999).  The term "emergency treatment" 
is defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility. 38 U.S.C.A. § 1725(f)(1).

However, it is noted that the Veterans Millennium Health Care 
and Benefits Act was enacted on November 30, 1999, and took 
effect 180 days after the date of enactment, i.e., May 29, 
2000. Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 
1556.  The Act made no provision for reimbursement of 
unauthorized expenses incurred prior to May 29, 2000.  
Moreover, a VA interim final rule implementing the new 
statute provides that its effective date is May 29, 2000, and 
that VA would make retroactive payments or reimbursements for 
qualifying emergency care furnished on or after that date.  
See 66 Fed. Reg. 36,467 (2001).

Generally, when the law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary, or if the law 
permits the Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 312-13 (1991).  
However, Congress enacted section 1725 with an explicit 
effective date of May 29, 2000, preventing retroactive 
application prior to that date.  Likewise, the Secretary set 
an effective date for the implementing regulations that 
clearly does not permit retroactive application to the facts 
of this case.  Revised statutory or regulatory provisions may 
not be applied to any time period before the effective date 
of the change.  See 38 U.S.C.A. § 7104(c) (West 2002); see 
also VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. 
Reg. 33,421 (2000).

Obviously, in this case the treatment in question was for a 
service connected disability.  Thus, the requirement that the 
veteran be treated for a service connected disability has 
been satisfied.  At the same time, however, the evidence does 
not support the conclusion that this treatment was for a 
medical emergency or that a VA facility was not feasibly 
available.  As set forth above, while it is true the veteran 
presented himself first to VA and then the private facility 
at a time when his illness had recurred, it is significant 
that the veteran was not immediately hospitalized.  Instead, 
some tests were run, the results were reviewed, and then a 
decision made to commence chemotherapy treatment in 
anticipation of a bone marrow transplant.  

Certainly, a sense of urgency on the part of the veteran, and 
those who cared for him would understandably exist under 
these circumstances.  At the same time, however, it cannot be 
concluded that this record demonstrates the existence of a 
medical emergency.  Rather, it shows a deliberative process 
that extended for more than a week's time before the first 
hospitalization in question occurred, and that the second 
hospitalization was simply the planned follow-up to the first 
hospitalization, likewise accomplished in anticipation of the 
subsequent transplant.  Indeed, the record shows the first 
chemotherapy treatment given in October 1995 could have been 
provided as "convenient" and that the hospitalization from 
November 13 - 17, was actually put off a week owing to a 
perceived bureaucratic delay in arranging for the subsequent 
transplant.  Treatment that is delayed to ease a bureaucratic 
burden cannot be reasonably characterized as treatment to 
address a medical emergency.  

As indicated by the VA physician who reviewed the record in 
August 2001, this sequence of events simply does not depict a 
medical emergency as that term is understood.  Furthermore, 
as this VA physician also noted, a VA facility was feasibly 
available for the treatment in question, and there is no 
probative evidence showing that an attempt to use the VA 
facilities beforehand or to obtain prior VA authorization for 
the services required would not have been reasonable, sound, 
wise, or practical.  Under the foregoing circumstances, the 
Board concludes that the greater weight of the evidence shows 
that the criteria for entitlement to reimbursement or payment 
for the cost of private medical care from October 16 - 20, 
1995 and from November 13 - 17, 1995 have not been met.  
Accordingly, the appeal must be denied.  

In reaching this conclusion, the Board has specifically 
considered the letter prepared by the private physician who 
provided medical care for the veteran during the time in 
question.  A careful reading of this letter, however, shows 
that it fails to support the conclusion that the treatment in 
question was rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health.  
Certainly, it was prudent to act expeditiously, but the 
contents of the letter only express an imperative with 
respect to obtaining the CT scan.  Significantly, that was 
obtained 10 days prior to the period of treatment in 
question.  As such, this does not meaningfully support the 
appellant's claim for reimbursement for treatment rendered 
later that month or the next.  


ORDER


Entitlement to reimbursement or payment for the cost of 
private medical care from October 16 - 20, 1995, and November 
13 - 17, 1995 is denied.  




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

